Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Galvin #50966 on 9/8/2021.
The application has been amended as follows: 
1. (Currently amended) A system for real-time omnichannel text-based interaction transfer comprising:
an interaction control server comprising a first plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to:
receive a first electronic request from a first user device to establish a text-based connection from the first user device to a second user device, the second user device being a device associated with an enterprise;
instantiate a first interaction between the first user device and the second user device to fulfill the first electronic request from the first user device;
send an interaction routing request to a routing engine;

send the plurality of route information to a media translation server; 
store a first plurality of details about the first interaction to an interaction database;
receive a second electronic request from the second user device to transfer the first interaction to a second interaction, the second interaction being between the first user device and a third user device, the third user device also being a device associated with an enterprise;
instantiate the second interaction between the first user device and the third user device to fulfill the second electronic request from the second user device;
send an interaction transfer request to a routing engine;
receive a plurality of transfer information from the routing engine; 
send the plurality of transfer information to the media translation server; and
store a second plurality of details about the second interaction to the interaction database;
a routing engine comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to:
receive the interaction routing request from the interaction control server;
retrieve a plurality of routing data pertaining to a plurality of enterprise resources from an enterprise database;
select an enterprise resource which to route the first interaction;

receive the interaction transfer request from the interaction control server;
retrieve a plurality of transfer data pertaining to a plurality of enterprise resources from an enterprise database;
select an enterprise resource which to transfer the first interaction to the second interaction; and
send the plurality of transfer information for routing the second interaction to the interaction control server; and
a media translation server comprising a third plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to:
receive the plurality of routing information from the interaction control server;
create a first set of interaction control legs between the first user device and the second user device;
mask personally identifying information of the first user device to the second user device, and of the second user device to the first user device; 
establish a first real-time media stream between the first user device and the second user device;
receive the plurality transfer information from the interaction control server;
create a second set of interaction control legs between the first user device and the third user device;

establish a second real-time media stream between the first user device and the third user device; and
disconnect the first set of interaction control legs and the first real-time media stream;
wherein the plurality of routing information comprises a routing logic that includes a timeout feature that re-routes the interaction to a fourth user device if the interaction is not handled within a given time; and 
wherein the one or more routing logics leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data.

2. (Original) The system of claim 1, wherein the media translation server converts messages between any of the one or more user devices and any subsequent user devices of any subsequent transfers of a compatible format.

3. (Original) The system of claim 1, wherein a notification of completion is sent to the interaction control server upon disconnection of any real-time media stream.



5-6. (Canceled)

7. (Original) The system of claim 1, wherein the plurality of enterprise resources comprises more than one enterprise.

8. (Original) The system of claim 1, wherein the first user device comprises a mobile application to send the first electronic request by clicking or tapping on a picture or graphic.

9. (Original) The system of claim 1, wherein the first user device receives an advertisement to initiate the first electronic request.

10. (Original) The system of claim 1, wherein the text-based connection is based off one or more messaging technologies selected from the group consisting of Short Message Service, Multimedia Messaging Service, iMessage, and Rich Communication Services.

11-20. (Canceled) 



Please cancel claims 5-6, 11-20
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-10 are allowable over the prior art of record: the closest prior art of record (Walters et al. U.S. patent application publication 20140244712, Gardner (U.S. patent 10951761), AthuluraTirumala et al (U.S. Patent App Pub 20160335686) does not teach or suggest in detail "instantiate a first interaction between the first user device and the second user device to fulfill the first electronic request from the first user device; send an interaction routing request to a routing engine; receive a plurality of route information from the routing engine; send the plurality of route information to a media translation server; store a first plurality of details about the first interaction to an interaction database; receive a second electronic request from the second user device to transfer the first interaction to a second interaction, the second interaction being between the first user device and a third user device, the third user device also being a device associated with an enterprise;instantiate the second interaction between the first user device and the third user device to fulfill the second electronic request from the second user device; send an interaction transfer request to a routing engine; receive a plurality of transfer information from the routing engine;  send the plurality of transfer information to the media translation server; and store a second plurality of details about the second interaction to the interaction database; a routing engine comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the plurality of programming instructions, when operating on 
Walters teaches the system has a set of virtual assistants operating on network-connected devices. A set of virtual assistant brokers is operated on the network-connected devices. A first virtual assistant broker identifies a second virtual assistant that fulfills a user request (404) and sends a list of the second virtual assistant to the first virtual assistant. The first virtual assistant forwards the user request to a third virtual assistant. The first virtual assistant receives a response (405) from the third virtual assistant and presents the response in a suitable format to a user.
Gardner teaches the method involves activating a switch (110) to connect a communication link of the system from a human assistant (HA) to a customer (20). A first communication of a conversation over the communication link is conveyed to the customer from the HA. A switching event is automatically detected. A persona for the virtual computer assistant (VCA) is selected from a pool (170) of personas based upon multiple factors. The multiple factors comprise a location of the customer, a customer voice tone, a word choice of the customer, a speed of communication of the customer, a regional dialect of the customer or an emotional expression of the customer. A 
AthuluraTirumala teaches the method involves checking in a person (14C, 14E, 14O) with an associated mobile device (16) at a site (12) comprising a wireless infrastructure (26), indoor location tracking (24), and sensors (18). Data associated with the person is communicated to a cloud service (32). Personalization information is received about the person from the cloud service. An experience associated with the person is monitored and updated at the site during a duration the person is at the site. Data associated with the experience is communicated to the cloud service.
 Whereas, stated above, Applicant's claimed invention states "instantiate a first interaction between the first user device and the second user device to fulfill the first electronic request from the first user device; send an interaction routing request to a routing engine; receive a plurality of route information from the routing engine; send the plurality of route information to a media translation server; store a first plurality of details about the first interaction to an interaction database; receive a second electronic request from the second user device to transfer the first interaction to a second interaction, the second interaction being between the first user device and a third user device, the third user device also being a device associated with an enterprise;instantiate the second interaction between the first user device and the third user device to fulfill the second electronic request from the second user device; send an interaction transfer request to a routing engine; receive a plurality of transfer information from the routing engine;  send the plurality of transfer information to the media ". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases 17351321 and 17209474. Examiner has reviewed the search strategies and results of parent cases. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.